                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


DAWN V. QUASHIE                                )
                       Plaintiff,              )
                                               )
v.                                             )     JUDGMENT
                                               )
                                               )     No. 5:20-CV-423-FL
DEPARTMENT OF VETERANS                         )
AFFAIRS DURHAM VA HOSPITAL                     )
CENTER, and KENNETH C. GOLDBERG )
individually and in his official capacity, the )
Chief of Staff for the Durham VA               )
Healthcare System                              )
                        Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss and plaintiff’s motion for entry of default.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 3, 2021, and for the reasons set forth more specifically therein, the court DENIES plaintiff’s
motion for entry of default and GRANTS defendants’ motion to dismiss. Plaintiff’s complaint is
DISMISSED for failure to state a claim and for lack of subject matter jurisdiction.

This Judgment Filed and Entered on June 3, 2021, and Copies To:
Conrad A. Airall (via CM/ECF Notice of Electronic Filing)
Lauren A. Golden (via CM/ECF Notice of Electronic Filing)


June 3, 2021                           PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
